DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 depend from the independent claim thus are rejected for the same reason.
Claim 2 recites “a molar ratio” in line 7; however this feature already appears in claim 1. Thus, line 7 should recite “the molar ratio”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama et al. (JP 2002-313344) in view of Fujimoto et al. (JP 2008-081557), hereinafter Iriyama and Fujimoto (both of record). A machine translation for each reference has been included with this Office action.
Regarding Claims 1, 2 and 4-6, Iriyama teaches a secondary battery comprising an electrode for a positive electrode; the electrode comprises a copolymer as an electrode active material (paras. [0001]-[0012]); the copolymer has a repeating unit having a nitroxide radical site represented by formula (1-a), i.e., 2,2,6,6-tetramethylpiperidyl methacrylate, see e.g., formula (16), and a repeating unit having an ethylene oxide chain represented by formula (1-b), i.e., ethoxyethyl methacrylate, see e.g., formula (16), wherein R1 and R2 each independently represent hydrogen or methyl groups (see e.g., para. [0033]); R3 represents an alkyl group having 1-3 carbon atoms (e.g., ethoxyethyl methacrylate has 2 carbon atoms); n represents an integer of 1-9 (i.e., ethoxyethyl methacrylate has an n of 1), see e.g., paras. [0075], [0081]-[0086].  
Iriyama teaches the nitroxide radical is copolymerized with a methacrylic acid ester monomer to form a binary copolymer represented by formula (1), see e.g., paras. [0049], and [0075], but does not teach a molar ratio of the repeating units (i.e., 100-a:a), wherein a is in a range of 0.1 to 10. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05, II, A. 
Regarding Claim 3, Iriyama does not teach the copolymer (having the nitroxide and ethylene oxide repeating units) is a crosslinked copolymer having a crosslinked 4, R5, R6 and R7 are ach independently H or CH3, Z is an alkylene chain having 2-12 carbons, and m is an integer between 2-12. However, Fujimoto teaches crosslinking the copolymer (having the nitroxide and ethylene oxide repeating units) with cross-linking agents, such as those satisfying formula (6A) or formula (7A) (e.g., ethylene glycol dimethacrylate, diethylene glycol dimethacrylate, 1,4 butanediol dimethacrylate, etc.) improves solvent stability of the copolymer, see e.g., para. [0037]-[0039]. It would be obvious to one having ordinary skill in the art to include a crosslinked structure, as claimed, to improve the solvent stability of the copolymer having the nitroxide and ethylene oxide repeating units as suggested by Fujimoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729